Citation Nr: 1750509	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-00 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include a depressive disorder claimed as secondary to service-connected disorders (and disorders for which service connection is claimed).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder claimed as secondary to service-connected disorders (and disorders for which service connection is claimed).

3.  Entitlement to service connection for sleep disturbance.

4.  Entitlement to service connection for an equilibrium disorder.  

5.  Entitlement to service connection for residuals of a torn meniscus of the right knee.  

6.  Entitlement to service connection for residuals of a fracture of the left leg.

7.  Entitlement to an effective date for service connection for tinnitus prior to February 11, 2013.

8.  Entitlement to a higher initial evaluation for residuals of frostbite to the left lower extremity rated as 30 percent disabling.

9.  Entitlement to a higher initial evaluation for residuals of frostbite to the right lower extremity rated as 30 percent disabling.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

11.  Entitlement to special monthly compensation based on need for aid and attendance or by reason of being housebound.

(The matters of service connection for diabetes mellitus and hypertension and entitlement to Chapter 35 education benefits are addressed in separate decisions.)


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to May 1979, and he also had over 18 years of subsequent service in a reserve component. 

These matters come before the Board of Veterans' Appeals (Board) from August 2006 (granted service connection for frostbite, bilateral lower extremities, rated 10 percent from December 2, 2005, the date of receipt of claim for service connection), July 2007 (denied service connection for residuals of leg fracture (later clarified by December 6, 2010 VA Form 21-0820, Report of General Information, as a claim for both legs) and December 2013 (granted service connection for tinnitus, rated 10 percent from February 11, 2013, date of receipt of claim for service connection; declined to reopen the claim of service connection for depression; denied service connection for equilibrium disorder and sleep disturbance, a TDIU rating and SMC) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

These matters were remanded in April 2015 for the Veteran to be scheduled for his requested Board hearing.

In February 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge as to the claims addressed herein.  A transcript of the proceeding is in the record.  At the hearing, he waived initial RO consideration of any new evidence related to his claims which the RO had not had the opportunity to review.

An unappealed September 2009 rating decision denied service connection for depression.  The question of whether new and material evidence has been received to reopen this claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the matter on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d 1366.  In addition, the Board has expanded the Veteran's original claim of service connection for depression to encompass all acquired psychiatric disorders (other than posttraumatic stress disorder (PTSD) which has not been claimed as related to service).  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As shown above, the issue is characterized accordingly.

Review of the record shows that the Veteran has recently perfected an appeal seeking to establish service connection for bilateral diabetic retinopathy, gastroesophageal reflux disease, degenerative arthritis of the lumbar spine and bilateral hip disorders.  The AOJ has not certified these issues to the Board as of this time.  The Board shall not interfere in or complicate the AOJ's proceedings as to these matters by taking jurisdiction over these claims at this time.

The matters of service connection for an acquired psychiatric disorder, an equilibrium disorder and residuals of a right knee torn meniscus and left leg fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not appeal a September 2009 rating decision which denied service connection for depression; no new and material evidence was received within one year of that decision.

2.  Evidence received since the September 2009 rating decision includes records from the Social Security Administration (SSA) which include a March 2007 medical statement that the Veteran "has concurrent chronic and severe pain that further impair concentration and reaction time" and the Veteran's February 2016 hearing testimony that his daily pain is so severe that it sometimes causes him to think about taking his own life; this evidence relates to an unestablished element needed to substantiate the underlying claim of service connection and raises a reasonable possibility of substantiating such claim.

3.  The Veteran is not shown to have (or during the pendency of this claim to have had) a sleep disorder.

4.  VA received a claim for service connection for tinnitus on February 11, 2013; no earlier claim for service connection for tinnitus is either alleged or shown by the record.

5.  Throughout the period on appeal, the Veteran's cold injury residuals of the left lower extremity have been assigned the maximum 30 percent rating available under the schedular criteria for cold injury residuals; he is not entitled to extraschedular ratings for his cold injury symptoms of the left lower extremity.

6.  Throughout the period on appeal, the Veteran's cold injury residuals of the right lower extremity have been assigned the maximum 30 percent rating available under the schedular criteria for cold injury residuals; he is not entitled to extraschedular ratings for his cold injury symptoms of the right lower extremity.

7.  It is reasonably shown that, by virtue of his service-connected disabilities, the Veteran is precluded from maintaining regular substantially gainful employment.

8.  The Veteran's service-connected disabilities have not been shown to render him bedridden, confined to his immediate premises, or unable to care for his daily needs without requiring the regular aid and attendance of another person.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for an acquired psychiatric disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  Service connection for sleep disturbance is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  An effective date prior to February 11, 2013, is not warranted for the award of service connection for tinnitus.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).

4.  The criteria for an initial rating in excess of 30 percent for cold injury residuals of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code (Code) 7122 (2016).

5.  The criteria for an initial rating in excess of 30 percent for cold injury residuals of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Code 7122 (2016).

6.  The criteria for TDIU are met; a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).

7.  The criteria for an award of SMC based on housebound status or the need for regular aid and attendance of another person are not met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Petition to Reopen

Service connection for depression was denied in an unappealed September 2009 rating decision, based on a finding that there was no evidence linking a mental health disability to military service or service connected disabilities.  Evidence added to the record since the September 2009 rating decision includes additional SSA records which include a March 2007 medical statement that the Veteran "has concurrent chronic and severe pain that further impair concentration and reaction time" and the Veteran's February 2016 hearing testimony that his daily pain is so severe that it sometimes causes him to think about taking his own life.  (Although the March 2007 medical statement is dated prior to the September 2009 rating decision, it was not part of the records provided by SSA until after the September 2009 rating decision.).  Accordingly, the Board finds that the evidence added to the record since the September 2009 rating decision addresses an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder, and considered in conjunction with all of the evidence in the record, raises a reasonable possibility of substantiating the claim.  Taken at face value, as required for purposes of reopening, the new evidence received is both new and material, and the claim of service connection for an acquired psychiatric disorder, claimed as depression, may be reopened.

De novo consideration of the claim for service connection for an acquired psychiatric disorder is addressed in the remand portion of the decision below.

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

The United States Court of Appeals for Veterans Claims (Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time the claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 19 (2007).  In the absence of proof of a current disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Veteran claims service connection for a sleep disorder.  

The Veteran's service and post service treatment records note complaints of trouble sleeping and the use of sleep aids; however, these records are silent for findings or diagnosis of a sleep disorder.  Notably, a November 2007 sleep study found no evidence of obstructive sleep apnea syndrome.  

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a disability manifested by the Veteran's complaints of trouble sleeping.  See 38 U.S.C.A. § 1131.  The record does not include any such evidence.  Treatment reports associated with the record do not show a diagnosis of a sleep disorder, and the Veteran has not identified any physician who has diagnosed him with a disability manifested by impaired sleep.  

The Board has considered the Veteran's assertions regarding disturbed sleep; however, a symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 259 F 3d. 1356 (Fed. Cir. 2001).  While a layperson may be competent to observe symptoms of pain and sleep disturbance, the diagnosis and etiology of an underlying condition are complex medical questions that require medical expertise/diagnostic study.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, the Veteran's sleep related complaints have not been attributed to any particular disability by a competent medical professional.  In the absence of proof of an associated underlying disability, there can be no valid claim for service connection based on his symptoms of sleep impairment.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). 

The Veteran was not provided a VA examination pursuant to his service connection claim for a sleep disability.  Generally, the evidence of record must indicate that a current disability (or persistent and recurrent symptoms thereof) may be associated with a veteran's military service or due to or aggravated by a service-connected disability. 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This evidentiary requirement is a low threshold. McLendon, 20 Vet. App. at 83.  The types of evidence that "indicate" that a current disability "may be associated" with military service or a service-connected disability include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits; or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.

Herein, while the evidence includes competent and credible evidence of recurrent symptoms of sleep difficulties, the evidence of record does not demonstrate an association between the Veteran's alleged sleep disability and his active duty or a service-connected disability.  While the holding in McLendon established a low threshold, the holding makes clear that there is, in fact, a threshold that must be met in order to trigger VA's duty to provide the Veteran an examination.  The Board acknowledges that there is no opinion of record regarding the etiology of the alleged sleep disability.  However, the Board finds that VA is not required to obtain such an opinion in order to satisfy its duty to assist the Veteran.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the appeal period had) a diagnosis of a sleep disorder.  As there is no competent evidence that he has a disability manifested by impaired sleep, he has not presented a valid claim of service connection for such disability, and the appeal in this matter must be denied.  The Board has considered the doctrine of reasonable doubt; as the preponderance of the evidence is against the claim, the doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Effective Date

The Veteran claims entitlement to an effective date prior to February 11, 2013, for the grant of service connection for tinnitus.  He has testified that his tinnitus "happened a long time before" and he "just didn't know what to do or why it was happening."  

Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

As pertinent to this case, a claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155. 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  A claim by a veteran for compensation may be considered to be a claim for pension, and a claim by a veteran for pension may be considered to be a claim for compensation.  The greater benefit will be awarded, unless the claimant specifically elects the lesser benefit.  38 C.F.R. § 3.151(a).  [The Board recognizes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim of service connection for tinnitus was received by VA prior to that date, the former regulations apply.]

The Veteran's claim of entitlement to service connection for tinnitus was received by VA on February 11, 2013.  He does not allege that he filed an earlier claim for service connection for tinnitus, and there is no document in the claims file reflecting that he filed an earlier claim.  Specifically, although the record shows that the Veteran filed earlier claims for service connection, including for residual of cold injury to both lower extremities, there is no formal or informal communication from the Veteran which mentions tinnitus.  There is no earlier document of record on which an informal claim for tinnitus may be construed.  

Accordingly, VA is precluded from granting an effective date for the award of service connection for tinnitus prior to February 11, 2013, because the RO has already assigned the earliest possible effective date provided by law.  As the law is dispositive in this matter, the appeal is denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's cold injury residuals are currently rated 30 percent disabling for each lower extremity under 38 C.F.R. § 4.104, Code 7122.  He seeks an increase in these ratings due to worsening symptoms. 

Cold injury residuals of arthralgia or other pain, numbness, or cold sensitivity are rated 10 percent disabling.  See id.  Cold injury residuals of arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis), are rated 20 percent disabling.  Id.  Cold injury residuals of arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis), are rated 30 percent disabling.  Id.  

Amputations of fingers or toes are to be rated separately, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be rated under other diagnostic codes.  Id. at Note (1).  The Veteran's bilateral peripheral neuropathy of the lower extremities has been rated separately and will be discussed below.  Other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., are to be rated separately, unless they are used to support a rating under Code 7122.  Each affected part (e.g., hand, foot, ear, nose) is to be rated separately and the ratings are to be combined in accordance with 38 C.F.R. § 4.25 and 4.26.  38 C.F.R. § 4.104.  Id. at Note (2).

As the Veteran has been in receipt of a 30 percent disability rating for each of his lower extremities throughout the appeal period, there is no higher rating available for his cold injury residuals under Diagnostic Code 7122.  As noted above, the Veteran is receiving separate ratings for his bilateral peripheral neuropathy of the lower extremities (separately rated 40 percent disabling), which is associated with his cold injury residuals (he has not appealed the ratings assigned for his bilateral lower extremity peripheral neuropathy). 

The Board has considered other potentially applicable diagnostic codes for the Veteran's cold injury residuals.  Although the cold injury was to his feet, the residuals of this injury have been characterized as affecting his lower extremities.  Specifically, his combined rating for each lower extremity was 40 percent prior to May 10, 2010 (based on separate 30 percent ratings for frostbite and 10 percent ratings for peripheral neuropathy of each lower extremity) and 60 percent from that date (based on separate 30 percent ratings for frostbite and increased 40 percent for peripheral neuropathy of each lower extremity).  The increased 40 percent rating for peripheral neuropathy of each lower extremity is based on the June 2010 VA examination which noted the Veteran's complaints of paresthesias with stabbing, pins/needles type pain in his feet up into his lower back (and instability in the feet with frequent falls requiring the use of a walker).  See June 2010 rating decision.  As such, the Veteran's lower extremity cold injury residuals could be evaluated analogous to "amputation" of either lower extremity under 38 C.F.R. §§ 4.68.  

The "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for amputation at that the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  Amputations of the lower extremity are rated under 38 C.F.R. § 4.71a, Codes 5160-5165.  Pursuant to Code 5165, the combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation (amputation at a lower level permitting prosthesis).  Code 5164 allows for a 60 percent rating for amputation of the leg not improvable by prosthesis controlled by natural knee action.  Code 5163 allows for a 60 percent rating for amputation of the leg with a defective stump and thigh amputation recommended.  For a rating higher than 60 percent, there must be amputation up to the upper third of the thigh.  38 C.F.R. § 4.71a, Code 5161.  In the present case, review of the record show that, at no time during the course of the appeal, have the Veteran's left or right lower extremity resulted in symptoms analogous to amputation.  38 C.F.R. § 4.71a, Codes 5160-5165.

Specifically, although the July 2015 VA examination report includes the comment that the remaining function of the extremities "is so diminished that amputation with prosthesis would equally serve the Veteran," the objective findings on examination (and the remaining clinical evidence of record throughout the appeal period) show that he has remaining function of each lower extremity.  On examination, the lower extremities had 3/5 strength during active movement against gravity, there was no muscle atrophy, there was sensation (albeit decreased) in each leg/ankle and foot/toes and the Veteran could walk distances of up to 20 feet with the aid of a walker (notably, the Veteran came to his February 2016 Board hearing using a walker).  As such, the evidence does not show that at any time during the appeal period the Veteran lost the function of either leg so as to approximate amputation of the extremity at any level.  

Accordingly, the Board finds that higher ratings analogous to amputation of either lower extremity have not been approximated and there is no other potentially applicable diagnostic code for the Veteran's cold injury residuals based on the evidence of record.  

Consequently, the Board finds that the claims for increased schedular ratings for right and left lower extremity cold injury residuals are denied.  The Veteran, through his representative, has argued that extraschedular consideration is warranted for the feet.

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In the present case, the schedular evaluation for the Veteran's cold injury residuals of the lower extremities is not inadequate.  All the symptoms reported by the Veteran and noted in the medical evidence of record have been anticipated by the diagnostic codes used to rate these disabilities.  The evidence does not show that these disabilities affect his employability in ways not contemplated by the ratings schedule.  Similarly, the evidence does not present a disability picture that would produce impairment in earning capacity beyond that reflected in the ratings schedule.  Code 7221, for cold injury residuals, specifically contemplates pain, numbness, cold sensitivity, and impaired sensation, and his peripheral neuropathy is already separately rated.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not assert, and the evidence does not show, that he has any symptoms from his service-connected disabilities that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for the service-connected disability are adequate.  The Board, therefore finds that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

TDIU

The Veteran filed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability (TDIU claim/Application), seeking a TDIU rating in March 2006.  He withdrew this claim in November 2008 and filed a second claim in May 2009.  In both Applications, he claimed that his residuals of frostbite, including nerve damage and peripheral neuropathy, prevented him from securing and following any substantially gainful occupation.  

Notwithstanding his formal TDIU claims, the matter of the Veteran's entitlement to a TDIU may be considered a component of an increased rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, while the Veteran formally claimed TDIU by means of his March 2006 and May 2009 Applications; the evidence received in conjunction with his claims for an increased rating for residuals of frostbite to the right and left lower extremity on appeal - which stems from an original claim of service connection received on December 2, 2005 - raises entitlement to TDIU, thereby triggering the application of Rice.  Therefore, the Board will consider whether entitlement to a TDIU is warranted throughout the appeal period from December 2, 2005, the date of receipt of his claim for service connection for residuals of cold injury.  

TDIU may be assigned when the veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities (without regard to age).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular, renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a). 

Throughout the appeal period, the Veteran's service-connected disabilities have been frostbite of the right and left lower extremities, each rated 30 percent; peripheral neuropathy of the left and right lower extremity associated with frostbite, each rated 10 percent prior to May 10, 2010 and 40 percent from that date; tinnitus, rated 10 percent from February 2013 and residuals of right fifth metacarpal fracture, rated zero percent.  The combined rating for the service-connected disabilities has been 70 percent prior to May 10, 2010 and 90 percent from that date (the 10 percent rating for tinnitus from February 11, 2013 did not change the Veteran's combined evaluation for compensation); as he has disabilities of both lower extremities and these disabilities result from a single accident and have a common etiology (frostbite and peripheral neuropathy of the left and right lower extremity), they are considered a single disability rated 70 percent prior to May 10, 2010 and 90 percent from that date.  Thus, the schedular requirements for a TDIU rating are met throughout the appeal period.  The question remaining is whether the Veteran's service-connected disabilities (alone) have rendered him incapable of participating in a substantially gainful occupation. 

A November 2005 Attending Physician's Statement for disability benefits notes the Veteran's permanent work restriction as of May 19, 2004 because of his inability to stand for more than 10 minutes, impaired concentration and slowed reaction time due to disabilities including neuropathy.  

The Veteran's March 2006 TDIU Application reflects that he has completed 2 years of college and obtained an Associates Degree in Computer Operation/Accounting in 1981.  He also reported additional education/training consisting of a General Contractor Course/City of Memphis from 2000 to 2001.  His March 2006 Application shows his employment history as cook supervisor from November 1990 to May 2002 (he reported the dates of this employment in "food service" as October 1990 to March 2001 in his May 2009 Application) and cook/consultant from May 2002 to May 2004.  

On May 2006 VA General Medical examination, the Veteran reported being unable to work because of his inability to stand or walk for long periods.  

Records from SSA include a September 2007 decision finding that the Veteran has been disabled since April 2003 due to bipolar disorder.  SSA records include an October 2006 Disability Determination and Transmittal which notes a primary diagnosis of diabetic and other peripheral neuropathy and a secondary diagnosis of affective/mood disorder.  

In a May 2008 statement, the Veteran's spouse described his leg and foot pain and noted that he had not worked for several years because of his injuries.

On August 2008 VA peripheral nerves examination, the Veteran reported he had no feelings in his feet and diminished feelings up to his knees and had to quit work secondary to numbness, tingling, burning and shooting pains in his legs.  The examiner commented that occupational limitations caused by peripheral neuropathy could be aggravated by prolonged standing; however, sedentary work should not be significantly limited.  

A June 2010 VA peripheral nerves examination report notes severe functional impact on the Veteran's usual daily activities of performing chores, shopping, exercise, sports, recreation and traveling; mild impact on bathing and dressing and no impact on feeding, toileting and grooming.  The examiner also notes frequent falling.

A June 2013 VA tinnitus examination report notes that tinnitus affects the Veteran's ability to concentrate or maintain focus, he cannot sleep for long periods of time and has difficulty having regular or normal conversations due to the ringing.  

A June 2013 VA general medical examination report notes that the Veteran's peripheral neuropathy and cold injury residuals would impact physical employment that involved prolonged standing or walking and having his feet in a cold environment on a routine basis. 

During his February 2016 Board hearing, it is noted that the Veteran came to the hearing using a walker.  The Veteran explained that he is unable to sit in a regular chair due to his inability to get up if he sits down because of pain in his legs.  He testified that he either takes pain medication and is in a stupor or does not take pain medication and is in pain.  The Veteran stated that his employment history consisted of food supervisor in the federal prison system which was very physically demanding (supervising between 75 and 80 inmates in the culinary profession) and self-employment as a home builder.  He reported that he was unable to continue this employment because of his disabilities.  

Based on a review of the evidence, the Board concludes that an award of a TDIU rating is warranted throughout the appeal period.  When considering the Veteran's employment and educational background, as well as the medical evidence of record (noting as early as November 2005 that the Veteran was unable to stand for more than 10 minutes and had impaired concentration and slowed reaction time due to disabilities including neuropathy), in addition to affording him the benefit-of-the-doubt, the Board finds that the evidence supports a grant of a TDIU.  Also noteworthy is the fact that SSA has recognized the Veteran's service-connected peripheral neuropathy in awarding him SSA disability benefits.  While SSA awards are based on criteria distinct from the criteria relied upon by VA for TDIU claims, (they contemplate the Veteran's age and all disabilities shown rather than basing a determination as to his employability on his service-connected disabilities alone) and cannot be determinative of themselves, they are evidence bearing on TDIU.  Further, in concluding that sedentary work should not be significantly limited by the Veteran's bilateral lower extremity residuals of cold injury, the August 2008 VA examination report does not identify what sedentary employment the Veteran is qualified to perform given his employment history.  Notably, although he obtained an Associates Degree in Computer Operation/Accounting in 1981 and completed a General Contractor Course in 2001, the Veteran's employment has been limited to the physically demanding area of food service and self-employment as a home builder.  The ultimate question of whether a Veteran is capable of securing or following substantially gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013). 

Affording the Veteran the benefit of the doubt, the Board finds that the evidence is at least in equipoise that his service-connected disabilities have rendered him unable to secure or follow substantially gainful employment throughout the appeal period.  Therefore, entitlement to TDIU is warranted.

Special Monthly Compensation

In order to receive SMC based on being permanently housebound, the Veteran is required to have a single service-connected disability rated at 100 percent, and (1) additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) he must be permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2016).  The "housebound" requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  Id. 

As noted above, throughout the appeal period, the Veteran's service-connected disabilities have been frostbite of the right and left lower extremities, each rated 30 percent; peripheral neuropathy of the left and right lower extremity associated with frostbite, each rated 10 percent prior to May 10, 2010 and 40 percent from that date; tinnitus, rated 10 percent from February 2013 and residuals of right fifth metacarpal fracture, rated zero percent.  While the above decision granted a TDIU rating, which provides him a total disability rating based upon his bilateral lower extremity residuals of cold injury, the Board notes that the Veteran does not have an additional service-connected disability or disabilities independently ratable at 60 percent or more.  Therefore, the Board finds that the claim for special monthly compensation is not warranted based upon having a single service-connected disability rated at 100 percent, and an additional service-connected disability or disabilities independently ratable at 60 percent or more.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

After a review of all the evidence, lay and medical, the Board also finds that the Veteran is not permanently housebound by reason of service-connected disabilities to warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  As discussed above, although the July 2015 VA examination report includes the comment that the remaining function of the extremities "is so diminished that amputation with prosthesis would equally serve the Veteran," the objective findings on examination (and the remaining clinical evidence of record throughout the appeal period) show that he has remaining function of each lower extremity.  Specifically, examination of the lower extremities showed 3/5 strength during active movement against gravity, there was no muscle atrophy, there was sensation (albeit decreased) in each leg/ankle and foot/toes and the Veteran could walk distances of up to 20 feet with the aid of a walker.  In addition, the Veteran came to his February 2016 Board hearing using a walker.  He has not claimed that he is permanently confined to his home or that he is bedridden.  The Board finds that the weight of the competent, credible medical evidence shows that the Veteran is not permanently housebound by reason of service-connected disabilities.  Accordingly, the Board finds that special monthly compensation is not warranted under the provisions of 38 U.S.C.A. § 1114(s) based on housebound status.  Because the preponderance of the evidence is against the appeal for special monthly compensation under 38 U.S.C.A. § 1114(s), the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

The Board will next address the matter of whether special monthly compensation is warranted based on the need for regular aid and attendance under the provisions of 38 U.S.C.A. § 1114(l).  The Veteran (and his wife), including during his February Board hearing, have argued that he is in need of the regular and aid and attendance of his wife (and now also of his daughter) because he needs help getting in and out of bed and the bathroom.  He also testified that his wife and daughter make sure he eats, takes his medications and provide assistance with anything he may need or anywhere he may need to go (his wife drove him to the hearing because he is no longer able to drive).  

Unfortunately, while the Board recognizes that the Veteran has significant functional impairments due to his service-connected disabilities, the Board finds that the evidence does not indicate that he is currently in need of regular aid and attendance of another person as a result of service-connected disabilities.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3). 

Relevant factors considered in determining the need for regular aid and attendance include an inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; an inability to feed himself; an inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  See 38 C.F.R. § 3.352(a). 

The evidence does not show (and the Veteran does not claim) that he suffers from service-connected disabilities that affect his ability to protect himself from his daily environment.  Further, although he may experience severe limitations in performing his usual daily activities such as exercise, sports, recreation and traveling; his limitations as to bathing and dressing are mild and there is no impact on his ability to feed himself or with toileting and grooming.  See June 2010 VA peripheral nerves examination.  These findings are supported by the Veteran's prior VA examinations as well as the July 2015 VA peripheral nerves examination report, which notes that the Veteran is able to walk up to 20 feet and lift objects up to 15 pounds (specifically, the examination report shows that he is unable to walk distances greater than 20 feet or lift objects greater than 15 pounds).  

Additionally, the Board puts great weight in the statements the Veteran has provided regarding his need for aid and attendance.  While he testified that he requires the assistance of his wife (and daughter) to get in and out of bed and the bathroom, make sure he eats, takes his medications and with anything else he may need or anywhere he may need to go; the Veteran did not state that he is unable to perform these functions on his own at this time or that he regularly requires the assistance of others in performing these tasks.  

The Board is sympathetic to the Veteran's health situation; however, the weight of the evidence weighs against a finding that the Veteran is need for regular aid and attendance of another person to dress or undress himself, to keep himself ordinarily clean and presentable, to attended to the wants of nature, and to protect him from the hazards or dangers incident to his daily environment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; see also 38 C.F.R. § 3.352(a).  As the Veteran has not met the criteria to establish the need of regular aid and attendance, the Board finds that entitlement to special monthly compensation is not warranted.  See Prejean v. West, 13 Vet. App. 444, 448 (2000); Turco v. Brown, 9 Vet. App. 222 (1996).  As the weight of the evidence is against the claim, and the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 C.F.R. §§ 4.3, 4.7.



ORDER

The appeal to reopen a claim of service connection for an acquired psychiatric disorder, to include a depressive disorder claimed as secondary to service-connected disorders (and disorders for which service connection is claimed); is granted.

Service connection for sleep disturbance is denied.

The appeal seeking entitlement to an effective date prior to February 11, 2013, for the grant of service connection for tinnitus is denied.

Entitlement to a disability rating in excess of 30 percent for residuals of frostbite to the left lower extremity is denied.

Entitlement to a disability rating in excess of 30 percent for residuals of frostbite to the right lower extremity is denied.

TDIU rating is granted, subject to the regulations governing payment of monetary awards.

Entitlement to special monthly compensation based on a need for aid and attendance or by reason of being housebound is denied.


REMAND

Regarding the reopened claim of service connection for an acquired psychiatric disorder and the claims of service connection for an equilibrium disorder and disorders of the right knee and left leg, the Board finds that remand for additional development is necessary.  As noted above, the record includes evidence that the Veteran's service-connected residuals bilateral lower extremity cold injury is productive of severe pain which impairs his concentration and reaction time and sometimes causes him to contemplate taking his own life.  As to the claim of service connection for an equilibrium disorder, a June 2013 VA ear conditions examination report includes the assessment that the Veteran's dizziness "is likely orthostatic hypotension, however, further workup would delineate that more clearly and that further workup would be VNG [video nystagmography]."  To date, the recommended VNG workup has not been accomplished.  The Veteran also claims that his right knee and left leg disabilities are the result of injury sustained during service or, alternatively, his left leg disability is the result of additional pressure from his service-connected right knee condition.  Review of the record shows that he has not been afforded a VA examination to determine the etiology of his right knee and left leg disorders (other than residuals of bilateral lower extremity frostbite and peripheral neuropathy).  As such, VA examinations to obtain nexus opinions as to these claims are necessary.  

On remand, complete updated VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims which are not already associated with the record, to include updated VA treatment records.

2.  After the development sought in paragraph 1 is completed, please schedule the Veteran for a VA psychiatric examination.  The claims folder should be made available for review by the examiner.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following: 

a)  Please identify all current (any diagnosed during the appeal period since the Veteran's 2009 claim for service connection) psychiatric diagnoses other than PTSD using the DSM-IV, to include bipolar disorder and depression.  [Notably, although the Veteran's treatment records include a diagnosis of PTSD; this diagnosis has been attributed to stressors experienced as a result of riots which occurred during his post-service employment at a prison (and the Veteran does not claim service connection for PTSD.)]

b)  Is it at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder, to include bipolar disorder and depression, which is currently present is causally related to an in-service injury, event, or disease?

c)  Is it at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder, to include bipolar disorder and depression, was caused by service-connected residuals of bilateral lower extremity cold injuries (frostbite and peripheral neuropathy)?  

d)  Is it at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder, to include bipolar disorder and depression, was aggravated by service-connected disabilities?  If the examiner finds that the acquired psychiatric disorder was not caused but is aggravated by the Veteran's service-connected residuals of bilateral lower extremity cold injuries (frostbite and peripheral neuropathy), the examiner should identify the baseline level of severity of the psychiatric disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

In responding to the above, the examiner should consider as necessary the March 2007 medical statement that the Veteran "has concurrent chronic and severe pain that further impair concentration and reaction time" and the Veteran's February 2016 hearing testimony that his daily pain is so severe that it sometimes causes him to think about taking his own life.

A complete rationale must be provided for all opinions rendered, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After the development sought in paragraph 1 is completed, please schedule the Veteran to undergo VNG to determine the nature and likely etiology of his claimed equilibrium disorder.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:

a)  Please identify each currently diagnosed equilibrium disorder, to include orthostatic hypotension.

b)  Is it at least as likely as not (50 percent or greater probability) that any equilibrium disorder, to include orthostatic hypotension, which is currently present is causally related to an in-service injury, event, or disease, to include conceded noise exposure therein (the Veteran is service connected for tinnitus based on in-service noise exposure).

c)  Is it at least as likely as not (50 percent or greater probability) that any equilibrium disorder, to include orthostatic hypotension, was caused by service-connected disability, to include tinnitus, and/or hypertension, for which service connection is sought (see Docket No. 07-26 212)?  

d)  Is it at least as likely as not (50 percent or greater probability) that any equilibrium disorder, to include orthostatic hypotension, was aggravated by service-connected disabilities, to include tinnitus, and/or hypertension, for which service connection is sought?  If the examiner finds that the equilibrium disorder was not caused but is aggravated by the Veteran's service-connected disabilities and/or hypertension, the examiner should identify the baseline level of severity of the equilibrium disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

The examiner should consider as necessary the June 2013 VA ear conditions examination report which includes the assessment of "[d]izziness which is likely orthostatic hypotension, however further workup would delineate that more clearly and that further workup would be VNG."

A complete rationale must be provided for all opinions rendered, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his residuals of a torn meniscus of the right knee and fracture of the left leg.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:

a)  Please identify each currently diagnosed right knee and left leg disorder (other than residuals of frostbite and peripheral neuropathy of the lower extremities), to include right knee torn meniscus.

b)  Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed right knee and/or left leg disorder (other than residuals of frostbite and peripheral neuropathy of the lower extremities), to include right knee torn meniscus, is related to an in-service injury, event, or disease?  

c)  If the response to b) above is that a right knee disorder, to include right knee torn meniscus, is related to an in-service injury, event, or disease; is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed left leg disorder was caused by the service-connected right knee disability?  

d)  If the response to c) above is that a right knee disability, to include right knee torn meniscus, is related to an in-service injury, event, or disease but did not cause a left leg disorder; is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed left leg disorder was aggravated by the service-connected right knee disability?  If the examiner finds that the left leg disorder was not caused but is aggravated by the Veteran's service-connected right knee disability, the examiner should identify the baseline level of severity of the left leg disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

The examiner should consider as necessary the Veteran's service treatment records (including a May 1977 report of pain in bilateral feet and knees, July 1983 report of right and left lower leg fracture in 1979 in Germany, February 1989 report of broken leg and December 1992 (during his period of reserve service) report of medical history of broken bones (right and left arm and leg)) and post-service treatment records (which note periodic limb movements on November 2007 sleep study, May 2008 right knee X-ray finding of early degenerative changes, June 2010 VA peripheral neuropathy examination report which describes MRI findings with respect to both knees and October 2010 right knee surgery.) 

A complete rationale must be provided for all opinions rendered, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completing any additional development (and after resolution of the claim for service connection for hypertension addressed under Docket No. 07-26 212, because the resolution of the hypertension claim may impact the claim of service connection for an equilibrium disorder), the AOJ should review the record and readjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


